Citation Nr: 1741606	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for the service-connected right shoulder acromioclavicular joint osteoarthritis and impingement syndrome (right shoulder disability) for the period from September 21, 2012 to September 15, 2016.

2.  Entitlement to an increased disability rating in excess of 30 percent for the service-connected right shoulder disability from February 1, 2017.

3.  Whether a separate compensable rating is warranted for right arm brachial plexus neuropathy with ulnar nerve neuritis (right upper extremity neuropathy).

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period from September 21, 2012 to July 18, 2014.




REPRESENTATION

Appellant represented by:	Stephanie Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the RO in Muskogee, Oklahoma, which granted an increased rating for the right shoulder disability and assigned a 30 percent rating from September 21, 2012.

As the rating of the service-connected shoulder disability has a complicated history, further discussion is warranted.  In April 1984, the Veteran filed a claim for service connection for a right shoulder injury, which was granted and characterized in a July 1984 rating decision as service connection for peripheral neuropathy as residuals of a right shoulder injury, and assigned an initial noncompensable disability rating under Diagnostic Code (DC) 5203-8510.  38 C.F.R. §§ 4.71a, 4.124a (2016).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  Here, DC 5203-8510 indicates the underlying source of the disability is the right shoulder (DC 5203, impairment of the clavicle or scapula), that was being rated on the basis of injury to the upper radicular peripheral nerve group (DC 8510, paralysis of upper radicular group).

Subsequently, a March 2010 rating decision granted an increased disability rating and assigned a 20 percent rating under DC 5203-8510 for what was now recharacterized as brachial plexus neuropathy in the right arm.

The Veteran filed the current claim for an increased rating on September 21, 2012.  In the January 2013 rating decision currently before the Board on appeal, the RO assigned an increased disability rating of 30 percent for the right arm brachial plexus neuropathy with ulnar nerve neuritis (right upper extremity neuropathy) under DC 5201 (limitation of motion for the arm), and discontinued the 20 percent rating previously assigned under DC 5203-8510.  38 C.F.R. § 4.71a.  However, because the service-connected right shoulder disability has always been the underlying source of the right upper extremity neuropathy, the Board has recharacterized the issues on appeal as reflected in the Title page in order to more accurately distinguish between the symptomatology of the underlying right shoulder disability and those of the resultant right upper extremity neuropathy.

In August 2016, the Veteran testified at a Board Videoconference hearing in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  During the August 2016 Board hearing, the Veteran reported that he was scheduled to undergo right shoulder surgery on September 15, 2016.  The record reflects that the Veteran has since been in receipt of a temporary total (100 percent) rating following the right shoulder surgery for the period from September 15, 2016 to February 1, 2017.  See 38 C.F.R. § 4.30 (2016).  As such, the Board has bifurcated the issues pertaining to an increased rating for the right shoulder disability as listed on the Title page in order to provide the Veteran with a favorable decision for the period prior to the September 15, 2016 right shoulder surgery and afford the Veteran the opportunity to provide additional evidence and argument with respect to the period from February 1, 2017.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Additionally, entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record reflects that the Veteran is in receipt of a TDIU from July 18, 2014, the issue of entitlement to a TDIU for the period from September 21, 2012 to July 18, 2014 has not been adjudicated, therefore, the Board has included this issue on the Title page as well.

Since issuance of the Supplemental Statement of the Case (SSOC) in May 2015, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in October 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of entitlement to an increased rating for the right shoulder disability for the period from February 1, 2017, and a TDIU from September 21, 2012 to July 18, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	For the rating period on appeal from September 21, 2012 to September 15, 2016, the service-connected right shoulder disability resulted in limitation of motion in the right arm, including due to painful motion, that more nearly approximated limitation of motion in the right arm to 25 degrees from the side.

2.	Throughout the rating period on appeal from September 21, 2012, the service-connected right shoulder disability has resulted in mild incomplete paralysis of the right upper radicular nerve group.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from September 21, 2012 to September 15, 2016, the criteria for an increased disability rating of 40 percent, but no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2016).

2.	Resolving reasonable doubt in favor of the Veteran, for the period from September 21, 2012, the criteria for a separate rating of 20 percent for mild incomplete paralysis of the right upper radicular nerve group have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issue of an increased rating for the right shoulder disability, the RO provided the Veteran notice in December 2012, prior to issuing the January 2013 rating decision increasing the rating for the right shoulder disability to 30 percent.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in January 2013, April 2015, and March 2016, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2013, April 2015, and March 2016 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed clinical findings.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Rating the Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the right shoulder disability did not undergo an increase within the one year period before the claim was filed with VA in September 2012.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that an increased rating for the right shoulder disability is warranted due to symptoms such as chronic pain, limited mobility, weakness, stiffness, and muscle atrophy.  During the August 2016 Board hearing, the Veteran testified to symptoms of constant pain, joint locking, limitation of motion, weakened movement, and guarded actions as a result of the right shoulder disability.

Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced Diagnostic Codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  A January 2013 VA examination report reflects that the Veteran is right hand dominant.  The Veteran is in receipt of a 30 percent rating for the right (dominant) shoulder disability under Diagnostic Code 5201 from September 21, 2012.  38 C.F.R. § 4.71a. 

Under DC 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

After a review of all the evidence of record, both lay and medical, the Board finds that, for the rating period on appeal from September 21, 2012 to September 15, 2016, the evidence is in equipoise on the question of whether the right shoulder disability has been manifested by a limitation of right (major) arm motion to 25 degrees from the side, more nearly approximating the criteria for a 40 percent rating under DC 5201.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201.  

A November 2012 VA treatment record reflects the Veteran complained of right shoulder pain that had been ongoing for 34 years but had recently increased in severity.  The Veteran reported it was nearly impossible to raise the right arm at the side or to reach his back due to sharp, shooting, and burning pain.  The Veteran reported the right arm had become so weak that he was no longer able to meaningfully use it.  Upon examination of the Veteran, the VA provider noted forward flexion in the right shoulder was limited to approximately 100 degrees, and the Veteran was unable to raise the shoulder to 90 degrees.  Supraspinatus testing revealed weakness, and muscle atrophy was noted posteriorly; the Veteran was noted to have kept the right arm very stiff and close to the body.  The November 2012 VA provider's assessment was impingement syndrome of the right shoulder, brachial plexus injury with a recent increase in neuropathic pain, and right shoulder pain from a combination of brachial plexus injury, impingement syndrome and degenerative changes.

The January 2013 VA examination report for shoulder and arm conditions showed forward flexion of the right shoulder to 75 degrees, with pain noted at 60 degrees, and abduction was measured to 40 degrees, with pain noted at 20 degrees; muscle strength testing on flexion and abduction revealed active movement against some resistance (4/5).  The January 2013 VA examination report was positive for findings of flare ups, arthritis, and noted functional impairment of the right shoulder due to less movement than normal, weakened movement, and pain on movement.  The January 2013 VA examination report also shows negative findings for ankylosis of the glenohumeral articulation and recurrent dislocation or subluxation of the glenohumeral or scapulohumeral joint.

A May 2013 VA treatment record reflects the Veteran complained of right shoulder pain and some neurological problems noted as periodic axillary and bicipital numbness.  The Veteran was observed to have very limited motion of the right shoulder due to pain and was not able to get beyond 5 degrees of abduction and 40 degrees of forward flexion.  The May 2013 VA provider noted the right shoulder had full passive range of motion, but with pain in the upper arc.

An April 2015 VA examination report for shoulder and arm conditions reflects initial range of motion testing measured forward flexion to 100 degrees and abduction to 90 degrees with objective evidence of painful motion noted to cause functional loss on both flexion and abduction; however, the VA examiner did not include measurements for where painful motion began on flexion and abduction.  The April 2015 VA examination report reflects negative findings for loss of muscle strength, muscle atrophy, ankylosis of the scapulohumeral or glenohumeral articulation, recurrent dislocation or subluxation of the glenohumeral or scapulohumeral joint, loss of head of the humerus, and nonunion and fibrous union of the humerus.  The Veteran was noted to have marked degenerative arthritis in the acromioclavicular joint.

A March 2016 VA examination report for shoulder and arm condition shows the Veteran reported constant right shoulder pain and numbness and that the right shoulder joint would catch, causing the right arm to drop.  Initial range of motion testing revealed forward flexion to 140 degrees and abduction to 100 degrees, with objective evidence of painful motion on both flexion and abduction that causes functional loss; similar to the April 2015 VA examination report, the March 2016 VA examination report did not include measurements for where painful motion began on flexion and abduction.  Additionally, the March 2016 VA examination report shows findings that pain significantly limits functional ability with repeated use over time and that symptoms of pain, weakness, incoordination during flare ups further limits functional ability during episodes of flare ups; the degree of functional limitation was not described in range of motion for either instance.  Muscle strength testing in the right shoulder revealed active movement against some resistance (4/5) upon abduction.  The March 2016 VA examination report also reflects negative findings for muscle atrophy, ankylosis of the scapulohumeral or glenohumeral articulation, recurrent dislocation or subluxation of the glenohumeral or scapulohumeral joint, loss of head of the humerus, and nonunion and fibrous union of the humerus.

A May 2016 VA treatment record reflects the Veteran was seen for the right shoulder disability.  The Veteran reported increased pain in the right shoulder following light activities involving the right upper extremity and that all efforts of conservative treatment have failed.  Upon examination, range of motion testing in the right shoulder revealed forward flexion to 125 degrees and abduction to 110 degrees with pain noted at the extremes of movement.  Mild deltoid atrophy was observed and the strength of the shoulder girdle muscles were noted as 4/5 and inhibited by pain.  The May 2016 VA provider's impression was primary osteoarthritis in the glenohumeral joint in the right shoulder and stated the Veteran appeared miserable with the right shoulder pain, was totally nonfunctional due to the pain, and his quality of life had markedly deteriorated.  As such, the May 2016 VA provider submitted a consultation request for the Veteran to consider a total right shoulder replacement.

Finally, during the August 2016 Board hearing, the Veteran testified that the right shoulder disability had significantly worsened in recent years.  The Veteran testified to increasing pain and developing mechanical symptoms in the right shoulder that have caused the right arm to become undependable.  Specifically, the Veteran testified to symptoms of catching in the right shoulder that have caused him to drop things such that he no longer carries even light items with the right upper extremity.  The Veteran also testified that when carrying a five pound bag of groceries, the right shoulder would feel like it was dislocating, although the shoulder has not actually been dislocated.  During the August 2016 Board hearing, the Veteran was able to demonstrate abduction of the right shoulder to approximately 45 degrees, but testified that such motion was with pain.  The Veteran testified that he was not able to use the right arm from shoulder level to approximately 45 degrees from the side of the body due to a combination of pain and mechanical symptoms.  The Veteran further testified to being able to move the right arm to approximately 25 degrees from the side of the body without pain.

Based on the foregoing, the Board finds that, for the rating period from September 21, 2012 to September 15, 2016, symptoms of the right shoulder disability have more nearly approximated the criteria for a 40 percent rating under DC 5201.  Throughout the rating period, right shoulder flexion has ranged from 75 degrees to 140 degrees and right shoulder abduction has ranged from 40 degrees to 110 degrees; however, where painful motion has been measured, right shoulder flexion has ranged from 40 degrees to 75 degrees and right shoulder abduction has ranged from 5 degrees to 20 degrees.  After consideration of the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the right shoulder disability has more nearly approximated limitation of motion of the right arm to 25 degrees from the side; therefore, an increased disability rating of 40 percent under DC 5201 is warranted for the rating period from September 21, 2012 to September 15, 2016.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the evidence does not support an increased rating in excess of 40 percent based upon another Diagnostic Code pertaining to disabilities of the shoulder.  Under Diagnostic Code 5202, a 50 percent rating is assigned in cases where there is fibrous union of the humerus in a major extremity, a 60 percent rating is authorized for nonunion of the humerus (false flail joint) in a major extremity, and an 80 percent rating is warranted where there is loss of head of the humerus (flail shoulder) in a major extremity.  Under Diagnostic Code 5200, a higher 50 percent rating is warranted where there is unfavorable ankylosis of the scapulohumeral articulation limiting abduction to 25 degrees from the side.  Here, the January 2013, April 2015, and March 2016 VA examination reports all contain negative findings for fibrous union and nonunion of the humerus, loss of the head of the humerus, and ankylosis in the right shoulder.  Therefore, the other Diagnostic Codes pertaining to shoulder and arm disabilities do not afford a basis for the assignment of an increased rating higher than 40 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

In short, the Board has considered rating the service-connected right shoulder disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.71a (containing the schedule for rating disorders of the shoulder and arm), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate Rating for Right Arm Brachial Plexus Neuropathy
 with Ulnar Nerve Neuritis

The Board has also considered whether a separate rating for neurologic abnormalities associated with the service-connected right shoulder disability is warranted.  As discussed above, the right shoulder disability was initially service-connected as peripheral neuropathy as residuals of a right shoulder injury and assigned a noncompensable rating under DC 5203-8510, and has most recently been rated as a right arm brachial plexus neuropathy with ulnar nerve neuritis under DC 5201.

Under the Diagnostic Code 8510 criteria, disability ratings of 20, 40, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the upper radicular peripheral nerve group (fifth and sixth cervicals) in a major extremity.  A 70 percent disability rating is warranted for complete paralysis of the upper radicular peripheral nerve group in a major extremity: all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected.  38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

A January 2013 VA examination report for peripheral nerve conditions reflects positive findings of severe constant pain, severe intermittent pain, moderate paresthesias and dysesthesias, and severe numbness in the right upper extremity.  No muscle atrophy or loss of strength was found, but deep tendon reflexes were noted to be hypoactive in the right biceps, triceps, and brachioradialis.  A sensory exam revealed decreased sensation in the right shoulder area (C5) and in the right hand and fingers (C6-C8).  The January 2013 VA examiner indicated the findings were consistent with mild incomplete paralysis of the right ulnar nerve, but also remarked that the findings on examination were more diffuse than expected from ulnar neuropathy and a nerve conduction study was suggested to more clearly define the pathology.

An October 2014 VA examination report for muscle injuries references a prior electrodiagnostic testing report with findings of brachial plexus neuropathy in the right arm.  The October 2014 VA examiner found no objective medical evidence to support a diagnosis of a muscle injury upon examination of the right upper extremity, as muscular function was found to be intact.  Nonetheless, the October 2014 VA examiner was unable to determine if the decreased muscle strength in the right arm was due to brachial plexus neuropathy or a muscle injury without resorting to speculation.

An April 2015 VA examination report for peripheral nerve conditions reflects positive findings of severe constant pain, severe intermittent pain, severe paresthesias and dysesthesias, and severe numbness in the right upper extremity.  The April 2015 VA examination report shows hypoactive deep tendon reflexes in all fields in the right upper extremity and decreased sensation in the right hand and fingers (C6-C8) without muscle atrophy, which was found to be consistent with mild incomplete paralysis of the right ulnar nerve.

A March 2016 VA examination report for peripheral nerve conditions reflect positive findings of moderate constant pain, severe intermittent pain, moderate paresthesia and dysesthesias, and moderate numbness.  Muscle strength, deep tendon reflexes, and sensory examinations were all normal.  The March 2016 VA examiner noted positive findings of muscular atrophy on the right posterior trapezius muscle described as a depression over the trapezius muscle where it attaches to the right shoulder joint.  The March 2016 VA examiner also noted findings of the Veteran's peripheral nerve condition were consistent with mild incomplete paralysis of the right radial nerve, right ulnar nerve, right circumflex nerve, right long thoracic nerve, right upper radicular group, and right middle radicular group.

Based on the foregoing evidence, the Board finds that the right (major) upper extremity neuropathy has been manifested by mild incomplete paralysis of the upper radicular peripheral nerve group implicating the fifth and sixth cervicals (the criteria for a 20 percent rating).  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate rating of 20 percent under Diagnostic Code 8510 for mild incomplete paralysis of the upper radicular group in right (major) extremity from September 21, 2012 is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a higher rating in excess of 20 percent for the right upper extremity neuropathy is not warranted for any part of the rating period on appeal.  The weight of the lay and medical evidence demonstrates that the right upper extremity neuropathy has not more nearly approximated moderate incomplete paralysis of the upper radicular nerve group (the criteria for a 40 percent rating).

Although the January 2013, April 2015, and March 2016 VA examination reports above show the right upper extremity neuropathy manifested in some motor deficits such as decreased strength, reflexes, and sensation, all of the respective VA examiners indicated that the degree of lost or impaired function resulting from the neuropathy was consistent with mild incomplete paralysis of the peripheral nerves found in the right upper extremity.  While the use of such terminology by a medical professional is not dispositive in determining the severity of the right upper extremity neuropathy, the other lay and medical evidence of record also does not support a finding that the right upper extremity neuropathy has manifested in symptoms that more nearly approximate moderate incomplete paralysis of the upper radicular nerve group.

For these reasons, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 20 percent under DC 8510 is not warranted for the right upper extremity neuropathy for the period from September 21, 2012.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected right shoulder disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically contemplated by the schedular rating criteria, such that no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including pain, stiffness, limitation of motion, excess fatigability, and functional impairment causing difficulty carrying or lifting items with the right upper extremity.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 
25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).

Further, the rating schedule specifically contemplates, and denies, separate ratings for muscle injuries to muscle groups that act upon an ankylosed joint.  38 C.F.R. § 4.55(c)(2) (2016).  In this case, the Board finds that, comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 


ORDER

An increased disability rating of 40 percent, and no higher, for the service-connected right shoulder disability for the period from September 12, 2012 to September 15, 2016, is granted.

A separate 20 percent disability rating for right upper extremity neuropathy, from September 12, 2012, is granted. 


REMAND

Right Shoulder Disability Rating from February 1, 2017

During the August 2016 Board hearing, the Veteran reported that he was scheduled to undergo right shoulder surgery on September 15, 2016.  The record reflects the Veteran underwent an arthroscopic labral debridement, arthroscopic rotator cuff repair, subacromial decompression, and distal clavicle resection of the right shoulder, and is in receipt of a temporary total (100 percent) rating following the right shoulder surgery for the period from September 15, 2016 to February 1, 2017.  See 38 C.F.R. § 4.30.  As such, remand is necessary for development of additional evidence to assist in determining the right shoulder disability rating for the period from February 1, 2017.  

Entitlement to a TDIU from September 21, 2012 to July 18, 2014

As discussed above, entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the August 2016 Board hearing, the Veteran testified that he used to be a welder, but that the deterioration of the right shoulder disability now causes pain on forward movements such that he can no longer perform the duties of a welder.  The record includes suggestions of the Veteran's inability to work due to the service-connected right shoulder disability, and a TDIU has been granted from July 18, 2014.  Taking Rice into consideration, the Board finds that a claim for a TDIU for the period during a rating appeal, from September 21, 2012 to July 18, 2014, has been raised by the record; however, even with the Board's decision above, the Veteran's service-connected disabilities during that period do not meet the regulatory rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Thus, remand is necessary for RO referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).


Accordingly, the remaining issues are REMANDED for the following actions:

1.  Obtain and associate with the record all VA and/or private treatment records pertaining to the September 15, 2016 right shoulder surgery, as well as any treatment records pertaining to the service-connected right shoulder disability for the period from September 15, 2016.

2.	Schedule a VA examination to assist in determining the current severity of the right shoulder disability following the September 15, 2016 surgery.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the right shoulder disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the right shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

3.	In accordance with 38 C.F.R. § 4.16(b), refer the issue of a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of a TDIU for the period from September 21, 2012 to July 18, 2014.

4.	Then, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


